
	
		II
		111th CONGRESS
		2d Session
		S. 3071
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 4, 2010
			Mr. Bennet introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for a freeze on the pay of
		  Members of Congress and appropriations for certain congressional offices until
		  there are sufficient improvements in the national unemployment rate, and for
		  other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Pay Freeze Act of
			 2010.
		2.FindingsCongress finds that—
			(1)the national unemployment rate remained at
			 or exceeded 10 percent throughout each month of the fourth quarter of calendar
			 year 2009;
			(2)the national unemployment rate remained at
			 or exceeded 9.4 percent for each month of the third quarter of calendar year
			 2009;
			(3)in the fourth quarter of calendar year
			 2009, the national unemployment rate reached its highest level since
			 1983;
			(4)in 2009, the number of mass layoff events
			 (as defined by the Bureau of Labor Statistics of the Department of Labor)
			 totaled 28,030, the highest number of mass layoff events recorded since 1996,
			 the first year for which this data became available;
			(5)according to Christina Romer of the Council
			 of Economic Advisors, more than 7,000,000 Americans lost their jobs from
			 December 2007 to December 2009;
			(6)in December 2009, 39.8 percent of
			 unemployed persons had been unemployed for 27 weeks or more;
			(7)until the jobs numbers in the United States
			 steadily improve for 4 consecutive quarters, Members of Congress and their
			 offices should not get a cost of living adjustment or other salary increase;
			 and
			(8)until Congress makes the difficult
			 decisions necessary to get annual Federal budget deficits under control,
			 Members of Congress should not get a cost of living adjustment or other pay
			 increase.
			3.Restrictions on pay of Members of
			 Congress
			(a)DefinitionIn this section, the term Members of
			 Congress means the Members of Congress described under section 601(a)(1)
			 of the Legislative Reorganization Act of 1946 (2 U.S.C. 31(1)).
			(b)Restrictions
				(1)Restriction on COLA
			 adjustmentsNotwithstanding
			 any other provision of law, no adjustment shall be made under section 601(a) of
			 the Legislative Reorganization Act of 1946 (2 U.S.C. 31) (relating to cost of
			 living adjustments for Members of Congress) during any fiscal year, until the
			 Bureau of Labor Statistics average of monthly unemployment rates for a quarter
			 decreases for 4 consecutive quarters with respect to quarters which begin after
			 the date of enactment of this Act.
				(2)Restriction on pay increasesNotwithstanding any other provision of law,
			 no increase may be made to the pay of Members of Congress during any fiscal
			 year, until the Bureau of Labor Statistics average of monthly unemployment
			 rates for a quarter decreases for 4 consecutive quarters with respect to
			 quarters which begin after the date of enactment of this Act.
				4.Restrictions on appropriations for
			 Congressional Offices and Committees
			(a)DefinitionIn this section, the term
			 congressional leadership office means—
				(1)in the Senate—
					(A)the Office of the President Pro
			 Tempore;
					(B)the Offices of the Majority and Minority
			 Leaders; and
					(C)the Offices of the Majority and Minority
			 Whips; and
					(2)in the House of Representatives, any office
			 appropriated funds from the appropriations account under the heading
			 House
			 leadership offices.
				(b)RestrictionNotwithstanding any other provision of law,
			 the amount of appropriations for any office of a Member of Congress, any
			 committee of the Senate or House of Representatives, or any congressional
			 leadership office may not exceed the amount of appropriations for that office
			 or committee in fiscal year 2010, until the fiscal year following a report
			 submitted by the Secretary of Labor under section 5(a).
			5.Determinations and reports
			(a)In generalThe Secretary of Labor shall submit a
			 report to Congress whenever the Secretary determines that the Bureau of Labor
			 Statistics average of monthly unemployment rates for a quarter decreases for 4
			 consecutive quarters with respect to quarters which begin after the date of
			 enactment of this Act.
			(b)Restriction of COLA
			 adjustmentsNot later than
			 the end of each calendar year, the Secretary of Labor shall submit a report to
			 the Secretary of the Senate and the Chief Administrative Officer of the House
			 of Representatives on—
				(1)any determination made under subsection
			 (a); and
				(2)whether or not the restriction under
			 section 3(b)(1) shall apply to the succeeding fiscal year.
				
